--------------------------------------------------------------------------------


 CARMAX, INC.
2002 NON-EMPLOYEE DIRECTORS
STOCK INCENTIVE PLAN
(AS AMENDED AND RESTATED APRIL 24, 2006)
 
1. Purpose. The purpose of this CarMax, Inc. 2002 Non-Employee Directors Stock
Incentive Plan (the “Plan”) is to encourage ownership in CarMax, Inc. (the
“Company”) by non-employee members of the Board of Directors of the Company, in
order to promote long-term shareholder value and to provide non-employee
directors with an incentive to continue as directors of the Company.


2. Definitions. As used in the Plan, the following terms have the meanings
indicated:


(a) “Act” means the Securities Exchange Act of 1934, as amended.


(b) “Board” means the Board of Directors of the Company.


(c) “Change of Control” means the occurrence of either of the following events:
(i) any individual, entity or group (as defined in Section 13(d)(3) of the Act)
becomes, or obtains the right to become, the beneficial owner (as defined in
Rule 13(d)(3) under the Act) of Company securities having 20% or more of the
combined voting power of the then outstanding securities of the Company that may
be cast for the election of directors to the Board of the Company (other than as
a result of an issuance of securities initiated by the Company in the ordinary
course of business); or (ii) as the result of, or in connection with, any cash
tender or exchange offer, merger or other business combination, sale of assets
or contested election, or any combination of the foregoing transactions, the
persons who were directors of the Company before such transactions shall cease
to constitute a majority of the Board or of the board of directors of any
successor to the Company.


(d) “Code” means the Internal Revenue Code of 1986, as amended.


(e) “Company” means CarMax, a Virginia corporation.


(f) “Company Stock” means shares of CarMax Common Stock subject to the limits of
Section 4. Such shares shall be subject to adjustment as provided in Section 14.


(g) “Date of Grant” means the date on which an Incentive Award is granted by the
Board.


(h) “Disability” or “Disabled” means a disability as determined by the Board.


(i) “Fair Market Value” means, for any given date, the fair market value of the
Company Stock as of such date, as determined by the Board on a basis
consistently applied based on actual transactions in Company Stock on the
exchange on which it generally has the greatest trading volume.





--------------------------------------------------------------------------------





(j) “Incentive Award” means, collectively, the award of an Option, Stock
Appreciation Right, Restricted Stock, or Stock Grants under the Plan.


(k) “Nonstatutory Stock Option” means an Option that does not meet the
requirements of Code section 422 or, even if meeting the requirements of Code
section 422, is not intended to be an incentive stock option under Code section
422 and is so designated.


(l) “Option” means a right to purchase Company Stock granted under the Plan, at
a price determined in accordance with the Plan.


(m) “Participant” means any non-employee member of the Board who receives an
Incentive Award under the Plan.


(n) “Restricted Stock” means Company Stock awarded upon the terms and subject to
the restrictions set forth in Section 6.


(o) “Restricted Stock Award” means an award of Restricted Stock granted under
the Plan.


(p) “Rule 16b-3” means Rule 16b-3 adopted pursuant to section 16(b) of the Act.
A reference in the Plan to Rule 16b-3 shall include a reference to any
corresponding rule (or number redesignation) of any amendments to Rule 16b-3
adopted after the effective date of the Plan’s adoption.


(q) “Stock Appreciation Right” means a right to receive amounts from the Company
awarded upon the terms and subject to the restrictions set forth in Section 8.


(r) “Stock Grant” means Company Stock awarded without restrictions in accordance
with Section 9.


3. General. Incentive Awards may be granted under the Plan in the form of
Nonstatutory Stock Options, Stock Appreciation Rights, Restricted Stock, and
Stock Grants.


4. Stock. Subject to Section 14 of the Plan, there shall be reserved for
issuance under the Plan (i) an aggregate of 250,000 shares of CarMax Common
Stock, which shall be authorized, but unissued shares. Shares of CarMax Common
Stock that have not been issued and allocated to options or portions thereof
that expire or otherwise terminate unexercised may be subjected to an Incentive
Award under the Plan. Shares of a series of Company Stock that have not been
issued under the Plan and that are allocable to Incentive Awards or portions
thereof that expire or otherwise terminate unexercised may again be subjected to
an Incentive Award under the Plan relating to shares of the same series of
Company Stock. Similarly, if any shares of Restricted Stock issued pursuant to
the Plan are reacquired by the Company as a result of a forfeiture of such
shares pursuant to the Plan, such shares may again be subjected to an Incentive
Award under the Plan relating to shares of the same series of Company Stock as
those reacquired.

 



2

--------------------------------------------------------------------------------





5. Eligibility. 


(a) Each director of the Company who is not a full-time employee of the Company
or any parent or subsidiary of the Company shall be eligible to receive
Incentive Awards under the Plan. The Board shall have the power and complete
discretion, as provided in Section 15, to select which directors shall receive
Incentive Awards and to determine for each such Participant the terms and
conditions, the nature of the award and the number of shares to be allocated to
each Participant as part of each Incentive Award.


(b) The grant of an Incentive Award shall not obligate the Company to pay a
Participant any particular amount of remuneration or to make further grants to
the Participant at any time thereafter.


6. Restricted Stock Awards. 


(a) Whenever the Board deems it appropriate to grant a Restricted Stock Award,
notice shall be given to the Participant stating the number of shares of
Restricted Stock for which the Restricted Stock Award is granted and the terms
and conditions to which the Restricted Stock Award is subject. This notice shall
become an award agreement between the Company and the Participant. A Restricted
Stock Award may be made by the Board in its discretion without cash
consideration.


(b) Restricted Stock issued pursuant to the Plan shall be subject to the
following restrictions:


(i) None of such shares may be sold, assigned, transferred, pledged,
hypothecated, or otherwise encumbered or disposed of until the restrictions on
such shares shall have lapsed or shall have been removed pursuant to paragraph
(d) or (e) below.


(ii) The restrictions on such shares must remain in effect and may not lapse for
a period of three years beginning on the date of grant, except as provided under
paragraph (d) or (e) in the case of Disability, retirement, death or a Change in
Control.


(iii) If a Participant ceases to be a director of the Company, the Participant
shall forfeit to the Company any shares of Restricted Stock, the restrictions on
which shall not have lapsed or shall not have been removed pursuant to paragraph
(d) or (e) below, on the date such Participant shall cease to serve as a member
of the Board.


(iv) The Board may establish such other restrictions on such shares that the
Board deems appropriate, including, without limitation, events of forfeiture.


(c) Upon the acceptance by a Participant of a Restricted Stock Award, such
Participant shall, subject to the restrictions set forth in paragraph (b) above,
have all the rights of a shareholder with respect to the shares of Restricted
Stock subject to such Restricted Stock Award, including, but not limited to, the
right to vote such shares of Restricted Stock and the right to receive all
dividends and other distributions paid thereon. Certificates representing
Restricted Stock shall

 



3

--------------------------------------------------------------------------------



bear a legend referring to the restrictions set forth in the Plan and the
Participant’s award agreement. If shares of Restricted Stock are issued without
certificates, notice of the restrictions set forth in the Plan and the
Participant’s Award Agreement must be given to the shareholder in the manner
required by law.


(d) The Board shall establish as to each Restricted Stock Award the terms and
conditions upon which the restrictions set forth in paragraph (b) above shall
lapse. Such terms and conditions may include, without limitation, the lapsing of
such restrictions as a result of the Disability, death or retirement of the
Participant or the occurrence of a Change of Control.


(e) Notwithstanding the forfeiture provisions of paragraph (b)(iii) above, the
Board may at any time, in its sole discretion, accelerate the time at which any
or all restrictions will lapse or remove any and all such restrictions.


7. Stock Options. 


(a) Whenever the Board deems it appropriate to grant Options, notice shall be
given to the eligible non-employee director stating the number of shares for
which Options are granted, the Option price per share, the extent, if any, to
which Stock Appreciation Rights are granted, and the conditions to which the
grant and exercise of the Options are subject. This notice shall become a stock
option agreement between the Company and the eligible non-employee director.


(b) The exercise price of shares of Company Stock covered by a Nonstatutory
Stock Option shall be not less than 100% of the Fair Market Value of such shares
on the Date of Grant.


(c) Options may be exercised in whole or in part at such times as may be
specified by the Board in the Participant’s stock option agreement.


(d) The Board may, in its discretion, grant Options that by their terms become
fully exercisable upon a Change of Control notwithstanding other conditions on
exercisability in the stock option agreement.


8. Stock Appreciation Rights. 


(a) Whenever the Board deems it appropriate, Stock Appreciation Rights may be
granted. The terms and conditions of the award shall be set forth in a stock
appreciation rights agreement between the Company and the Participant. The
following provisions apply to all Stock Appreciation Rights that are granted:


(i) Stock Appreciation Rights shall entitle the Participant, upon the exercise
of all or any part of the Stock Appreciation Rights, to receive from the Company
an amount equal to the excess of (x) the fair market value on the date of
exercise of the Company Stock covered by the Stock Appreciation Rights over (y)
the fair market value on the Date of Grant of the Company Stock covered by the
Stock Appreciation Rights. The Board may limit the amount that the Participant
may be entitled to receive upon exercise of the Stock Appreciation Right.

 



4

--------------------------------------------------------------------------------





(ii) Stock Appreciation Rights shall be exercisable, in whole or in part, at
such times as the Board shall specify in the Participant’s stock appreciation
rights agreement.


(b) The manner in which the Company’s obligation arising upon the exercise of a
Stock Appreciation Right shall be paid shall be determined by the Board and
shall be set forth in the Participant’s stock appreciation rights agreement. The
Board may provide for payment in Company Stock or cash, or a fixed combination
of Company Stock or cash, or the Board may reserve the right to determine the
manner of payment at the time the Stock Appreciation Right is exercised. Shares
of Company Stock issued upon the exercise of a Stock Appreciation Right shall be
valued at their Fair Market Value on the date of exercise.


9. Stock Grants. 


(a) Whenever the Board deems it appropriate, a Stock Grant may be made to
eligible non-employee directors. The Board shall have complete discretion to
make such Stock Grants and may do so whenever it considers it appropriate.


(b) Whenever the Board deems it appropriate, it may permit eligible non-employee
directors to elect to receive a Stock Grant in lieu of retainer, meeting fees or
other such fees to which such directors would otherwise be entitled. The Company
Stock to be issued in connection with such a Stock Grant shall have a Fair
Market Value equal to such fees otherwise payable, determined as of the date on
which such payment of fees would otherwise become payable to such member of the
Board.


10. Method of Exercise of Options and Stock Appreciation Rights. 


(a) Options and Stock Appreciation Rights may be exercised by the Participant
giving notice of the exercise to the Company, stating the number of shares the
Participant has elected to purchase under the Option or the number of Stock
Appreciation Rights he has elected to exercise. In the case of a purchase of
shares under an Option, such notice shall be effective only if accompanied by
the exercise price in full paid in cash; provided that, if the terms of an
Option so permit, the Participant may: (i) deliver shares of Participant-owned
Company Stock (valued at their Fair Market Value on the date of exercise) in
satisfaction of all or any part of the exercise price; or (ii) to the extent
permitted under applicable laws and regulations, deliver a properly executed
exercise notice together with irrevocable instructions to a broker to exercise
all or part of the Option, sell a sufficient number of shares of Company Stock
to cover the exercise price and other costs and expenses associated with such
sale and deliver promptly the amount necessary to pay the exercise price. The
Participant shall not be entitled to make payment of the exercise price other
than in cash unless provisions for an alternative payment method are included in
the Participant’s stock option agreement or are agreed to in writing by the
Company with the approval of the Board prior to exercise of the Option.


(b) Until the Participant has made any required payment, and has had issued to
him a certificate for the shares of Company Stock acquired, he shall possess no
shareholder rights with respect to the shares.

 



5

--------------------------------------------------------------------------------







(c) Notwithstanding anything herein to the contrary, if the Company is subject
to section 16 of the Act, Options and Stock Appreciation Rights shall always be
granted and exercised in such a manner as to conform to the provisions of Rule
16b-3.


(d) Any shares of already owned Company Stock that are delivered by a
Participant in satisfaction of all or any part of the exercise price of an
Option shall be of the same series of Company Stock as the shares of Company
Stock to which such Incentive Award relates.


11. Transferability of Incentive Awards. Nonstatutory Stock Options and Stock
Appreciation Rights may be transferable by a Participant and exercisable by a
person other than the Participant, but only to the extent specifically provided
in the Incentive Award; provided, however, that no transfer for value or
consideration will be permitted without the prior approval of the Company’s
shareholders.


12. Effective Date of the Plan and Transition. 


(a) This Plan shall be effective as of the date of separation between the
Company and Circuit City Stores, Inc., and shall be submitted to the
shareholders of Circuit City Stores, Inc. for approval prior to the separation.
No Option or Stock Appreciation Right shall be exercisable and no Company Stock
shall be issued under the Plan until (i) the Plan has been approved by the
Company’s shareholders, (ii) shares issuable under the Plan have been registered
with the Securities and Exchange Commission and accepted for listing on the New
York Stock Exchange upon notice of issuance, and (iii) the requirements of any
applicable state securities laws have been met.


(b) As of the date of separation between the Company and Circuit City Stores,
Inc., this Plan shall assume obligations, including outstanding awards, from the
Circuit City Stores, Inc. Amended And Restated 1989 Non-Employee Directors Stock
Option Plan, to the extent provided in an agreement between the Company and
Circuit City Stores, Inc.


13. Termination, Modification, Change. If not sooner terminated by the Board,
this Plan shall terminate at the close of business on the day immediately
preceding the tenth anniversary of the separation between the Company and
Circuit City Stores, Inc. No Incentive Awards shall be granted under the Plan
after its termination. The Board may terminate the Plan or may amend the Plan in
such respects as it shall deem advisable; provided that no change shall be made
that increases the total number of shares of Company Stock reserved for issuance
pursuant to Incentive Awards granted under the Plan (except pursuant to Section
14) or permit repricing of options, unless such change is authorized by the
shareholders of the Company. Notwithstanding the foregoing, the Board may
unilaterally amend the Plan and Incentive Awards as it deems appropriate to
ensure compliance with Rule 16b-3. Except as provided in the preceding sentence,
a termination or amendment of the Plan shall not, without the consent of the
Participant, adversely affect a Participant’s rights under an Incentive Award
previously granted to him.

 



6

--------------------------------------------------------------------------------





14. Change in Capital Structure. 


(a) The number of shares reserved for issuance under the Plan, the terms of
Incentive Awards, and all computations under the Plan shall be appropriately
adjusted by the Board should the Company effect one or more stock dividends,
stock splits, subdivisions or consolidations of shares, or other similar changes
in capitalization, or if the par value of Company Stock is altered; provided,
however, that no adjustment of an outstanding Option or Stock Appreciation Right
may be made that would create a deferral of income or a modification, extension
or renewal of such Option or Stock Appreciation Right under Code Section 409A
except as may be permitted in applicable Treasury Regulations. If the adjustment
would produce fractional shares with respect to any unexercised Option, the
Board may adjust appropriately the number of shares covered by the Option so as
to eliminate the fractional shares.


(b) If the Company is a party to a consolidation or merger in which the Company
is not the surviving corporation, a transaction that results in the acquisition
of substantially all of the Company’s outstanding stock by a single person or
entity, or a sale or transfer of substantially all of the Company’s assets, the
Board may take such actions with respect to outstanding Incentive Awards as the
Board deems appropriate.


(c) Any determination made or action taken under this Section 14 by the Board
shall be final and conclusive and may be made or taken without the consent of
any Participant.


15. Administration of the Plan. The Plan shall be administered by the Board. The
Board shall have general authority to impose any limitation or condition upon an
Incentive Award that the Board deems appropriate to achieve the objectives of
the Incentive Award and the Plan and, without limitation and in addition to
powers set forth elsewhere in the Plan, shall have the following specific
authority:


(a) The Board shall have the power and complete discretion to determine (i)
which eligible non-employee directors shall receive an Incentive Award and the
nature of the Incentive Award, (ii) the number of shares of Company Stock to be
covered by each Incentive Award, (iii) when, whether and to what extent Stock
Appreciation Rights shall be granted, (iv) the fair market value of Company
Stock, (v) the time or times when an Incentive Award shall be granted, (vi)
whether an Incentive Award shall become vested over a period of time and when it
shall be fully vested, (vii) when Options and Stock Appreciation Rights may be
exercised, (viii) whether a Disability exists, (ix) the manner in which payment
will be made upon the exercise of Options or Stock Appreciation Rights, (x)
conditions relating to the length of time before disposition of Company Stock
received upon the exercise of Options or Stock Appreciation Rights is permitted,
(xi) the terms and conditions applicable to Restricted Stock Awards, (xii) the
terms and conditions on which restrictions upon Restricted Stock shall lapse,
(xiii) whether to accelerate the time at which any or all restrictions with
respect to Restricted Stock will lapse or be removed, (xiv) notice provisions
relating to the sale of Company Stock acquired under the Plan, and (xv) any
additional requirements relating to Incentive Awards that the Board deems
appropriate. The Board shall have the power to amend the terms of previously
granted Incentive Awards so long as the terms as amended are consistent with the
terms of the Plan and provided that the consent

 



7

--------------------------------------------------------------------------------



of the Participant is obtained with respect to any amendment that would be
detrimental to the Participant, except that such consent will not be required if
such amendment is for the purpose of complying with Rule 16b-3.


(b) The Board may adopt rules and regulations for carrying out the Plan. The
interpretation and construction of any provision of the Plan by the Board shall
be final and conclusive. The Board may consult with counsel, who may be counsel
to the Company, and shall not incur any liability for any action taken in good
faith in reliance upon the advice of counsel.


(c) A majority of the members of the Board shall constitute a quorum, and all
actions of the Board shall be taken by a majority of the members present. Any
action may be taken by a written instrument signed by all of the members, and
any action so taken shall be fully effective as if it had been taken at a
meeting.


16. Notice. All notices and other communications required or permitted to be
given under this Plan may be in writing and shall be deemed to have been duly
given if delivered personally or mailed first class, postage prepaid, as
follows: (a) If to the Company—at its principal business address to the
attention of the Secretary; (b) If to any Participant—at the last address of the
Participant known to the sender at the time the notice or other communication is
sent.


17. Miscellaneous. By accepting any Incentive Award under the Plan, each
Participant, and each person claiming under or through such person, shall be
conclusively deemed to have given his or her acceptance and ratification of, and
consent to, any action taken with respect thereto by the Company or the Board.


IN WITNESS HEREOF, this instrument has been executed this 24th day of April,
2006.
 
 

 
CARMAX, INC.
     
By:  /s/ Keith D. Browning
 
Keith D. Browning
 
Executive Vice President &
 
Chief Financial Officer
   

 
 
 
 
 
8


 
 
 
 
 
 
 
 
 


 



